DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed on 03/29/2019.

	This is a Final Office Action on the Merits, in response to Applicant’s Amendment filed/received on 01/18/2021.  All claims have been considered below.
Claims 1, 2, and 4-10 are pending.
Claim 3 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 1 and its respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 1 recites
[…]
coordinating with a driver to operate a vehicle having an owner separate from the driver, the operation of the vehicle including a first ride and a second rides requested by the owner
providing authorization for the driver to operate the vehicle for hire by one or more third parties during a time interval between the first ride and the second rides; and
geographically limiting, […], the authorization to operate the vehicle for hire by the one or more third parties during the time interval based on a location of the second ride requested by the owner
automatically accepting or rejecting a request for hire by the one or more third parties based on the geographical limitation; and
limiting the authorization for the driver during the first ride or the second ride such that the driver is not authorized to operate the vehicle for hire by the one or more third parties during the first ride or the second rides
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of renting one’s own vehicle to hired drivers, and limiting/controlling the hired drivers’ authorization with respect to the vehicle.  Therefore, they belong to “certain methods 
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
in a system comprising a memory to store computer-executable instructions and a processor to execute the computer-executable instructions
by the system
As shown, these additional elements are generic computer components described in high generality (e.g., system, memory, computer-executable instructions, processor, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 1 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of renting one’s own 
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

	Regarding Claims 2 and 4-10, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2 and 4-10 are directed to a process.
Step 2A Prong 1: Claims 2 and 4-10 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining the driver authorization to operate the vehicle.
Claim 4 recites limitations further including the abstract idea of profit sharing.
Claim 5 recites limitations further defining the ride operation priorities.
Claim 6 recites limitations further defining the ride operation priorities.
Claim 7 recites limitations further defining the ride operation priorities.
Claim 8 recites limitations further defining the ride operation priorities.
Claim 9 recites limitations further including the abstract idea of displaying information.
Claim 10 recites limitations further including the abstract idea of displaying information.
Step 2A Prong 2 and Step 2B: Claims 2 and 4-10 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Claim 4 amounts to reciting the equivalent of “apply it” to the abstract idea (profit sharing).  This does not integrate the abstract idea into a practical application, nor does it amount to “significantly more” than the abstract idea.
Claim 9 amounts to reciting the equivalent of “apply it” to the abstract idea (displaying information).  This does not integrate the abstract idea into a practical application, nor does it amount to “significantly more” than the abstract idea.
Claim 10 amounts to reciting the equivalent of “apply it” to the abstract idea (displaying information).  This does not integrate the abstract idea into a practical application, nor does it amount to “significantly more” than the abstract idea.
Accordingly, Claims 2 and 4-10 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff (US Pat. App. Pub. No. US 20090177502 A1) in view of Kelly (“Rent a car, drive for Uber”, 06/02/2015), Mahvi (US Pat. App. Pub. No. US 20030036823 A1), and Sweeney (US Pat. App. Pub. No. US 20150161554 A1).
	Regarding Claim 1, “[a] computer-implemented method, comprising”
	Doinoff teaches “in a system comprising a memory to store computer-executable instructions and a processor to execute the computer-executable instructions” (“…disk storage device having means for reading a coded set of program instructions on a computer readable medium which may be loaded into main memory and executed by the central processing unit (CPU)…” (Doinoff [0153]) and “…server computer such that the server computer is programmed or adapted to perform the methods and functions described…” (Doinoff [0156])).
	Doinoff teaches “coordinating with a driver to operate a vehicle having an owner separate from the driver, the operation of the vehicle including a first ride and a second rides requested by the owner” (“…matching drivers with customers seeking to hire a driver facilitates contact between a customer and a driver, wherein a customer typically (although not necessarily) is an individual having a vehicle, and desiring to hire a driver to drive the individual in the individual's vehicle on one or more vehicle trips…” (Doinoff [0017])).
	Doinoff does not teach, but Kelly teaches “providing authorization for the driver to operate the vehicle for hire by one or more third parties during a time interval between the first ride and the second rides; and” (“…lets individuals rent out their personal cars to anyone who wants to work as a driver for Uber, Lyft or any other ride-sharing service…” (Kelly [Para. 2])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kelly with that of Doinoff.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Doinoff teaches methods for arranging hiring drivers to drive vehicle owners using the owner’s vehicle (Doinoff [Abstract]).  Doinoff does not teach hiring those drivers to drive the owner’s vehicle for other third parties.  Kelly teaches owners renting out their vehicles to drivers to operate for a ride-sharing service (Kelly).  If would be within the capabilities of one skilled in the art, at time of filing, to implement Kelly’s owner vehicle rental onto Doinoff’s hired drivers.  Doinoff illustrates circumstances where vehicle owners cannot safely operate their vehicles, such as “elderly, sick or infirm persons, may wish to obtain the services of a driver for transportation” (Doinoff [0012]).  Similarly, Kelly demonstrates its method’s benefits as “let[ting] regular people rent out their cars when they're not using them” (Kelly [Para. 7]).  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Doinoff and Kelly do not teach, but Mahvi teaches “geographically limiting, by the system, the authorization to operate the vehicle for hire by the one or more third parties during the time interval based on a location of the second ride requested by the owner” (“…allows a vehicle owner to control  area in which another operator may operate the vehicle and/or control the time and date when another person may operate the vehicle…” (Mahvi [0009]) and “…allows a vehicle owner to prevent ignition of the vehicle if the number of passengers exceeds a preset maximum and/or the time and the date of an attempted vehicle ignition is outside a predetermined range…” (Mahvi [0010])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Mahvi with that of Doinoff and Kelly.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Doinoff & Kelly combination analysis), Doinoff and Kelly function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly).  Doinoff and Kelly do not explicitly teach limiting the drivers’ authorization in regards to the owner’s vehicle.  Mahvi teaches methods for controlling conditions for use and operation of a vehicle (Mahvi [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Mahvi’s vehicle control onto Doinoff and Kelly.  Mahvi seeks to address the issue where “vehicle monitoring and control system that communicates with and can instruct the various modules of the vehicle to allow the vehicle owner to control the vehicle in a precise manner” (Mahvi [0007]).   Similarly, an owner, in Doinoff and Kelly’s situation, would also logically wish to limit the specific manner of how a driver operates the owner’s vehicle.  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Doinoff, Kelly, and Mahvi do not teach, but Sweeney teaches “automatically accepting or rejecting a request for hire by the one or more third parties based on the geographical limitation; and” (“…selected driver's application can automatically accept the invitation (as the driver previously agreed to provide ride share services by specifying the ride share vehicle type)…” (Sweeney [0094]) and “…a pool of candidate drivers is determined within the geographic region that can fulfill one or more of automatically rejecting a request”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Sweeney with that of Doinoff, Kelly, and Mahvi.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Doinoff & Kelly & Mahvi combination analysis), the three references function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly, Mahvi [Abstract]).  These three references do not teach the specifics of coordinating for the ride-sharing requests.  Sweeney teaches methods for arranging transport services, coordinating for ride-sharing requests (Sweeney [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Sweeney’s ride-sharing coordination onto Doinoff, Kelly, and Mahvi.  Sweeney offers “intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service” (Sweeney [0014]), and would greatly improve upon the for-hire vehicle profits.  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Mahvi further teaches “limiting the authorization for the driver during the first ride or the second ride such that the driver is not authorized to operate the vehicle for hire by the one or more third parties during the first ride or the second rides” (“…allows a vehicle owner to control the area in which another operator may operate the vehicle and/or control the time and date when another person may operate the vehicle…” (Mahvi [0009]) and “…allows a vehicle owner to prevent ignition of the vehicle if the number of passengers exceeds a preset maximum and/or the time and the date of an attempted vehicle ignition is outside a predetermined range…” (Mahvi [0010])).

	Accordingly, the claimed subject matter is obvious over Doinoff in view of Kelly, Mahvi, and Sweeney.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, in view of Abbas (US Pat. App. Pub. No. US 20180060827 A1).
	Regarding Claim 2, Doinoff, Kelly, Mahvi, and Sweeney teach the limitations of Claim 1.
	Doinoff, Kelly, Mahvi, and Sweeney do not explicitly teach, but Abbas teaches “wherein the operation of the vehicle further includes a third ride requested by the owner, and wherein the method further comprises providing the authorization for the driver to operate the vehicle for hire by the one or more third parties during a time interval between the second ride and the third rides” (“…first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts…” (Abbas [0026]) and “…receiving, at a first processor, a first request for a vehicle to travel to a location…” (Abbas [0003])).  “First request” is equivalent to “requested by the owner”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Abbas with that of Doinoff, Kelly, Mahvi, and Sweeney.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Doinoff & Kelly & Mahvi & Sweeney analysis), the four references function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract]).  These four references do not explicitly teach vehicle requests based on any form of priority.  Abbas teaches coordinating for vehicle requests, based evaluate the new event in view of previously scheduled calendar events” and “resolution of scheduling conflicts based on user inputs and/or prioritization rules” (Abbas [0019]).  Should contingencies arise, an owner would most likely prefer prioritized use of his/her own vehicle with respect to other users.  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view of Abbas.

	Regarding Claim 5, Doinoff, Kelly, Mahvi, and Sweeney teach the limitations of Claim 1.
Doinoff teaches “during the time interval between the first ride and the second rides requested by the owner, receiving a request from the owner for a third ride to occur during the time interval” (“…matching drivers with customers seeking to hire a driver facilitates contact between a customer and a driver, wherein a customer typically (although not necessarily) is an individual having a vehicle, and desiring to hire a driver to drive the individual in the individual's vehicle on one or more vehicle trips…” (Doinoff [0017]).  Given the broadest reasonable interpretation, “one or more vehicle trips” can include at least three trips, wherein the trips may be carried out in any order.)	
	Doinoff, Kelly, Mahvi, and Sweeney do not explicitly teach, but Abbas teaches “in response to receiving the request for the third ride, restricting the authorization for the driver such that the driver is not authorized to operate the vehicle for a third party of the one or more third parties until the driver has operated the vehicle to carry out the third ride; and” (“…first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts…” (Abbas [0026])).  “First user driver is not authorized to operate the vehicle… until the driver has operated the vehicle to carry out the third ride”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Abbas with that of Doinoff, Kelly, Mahvi, and Sweeney.  Please see above (Claim 2) for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 2.  Furthermore, respecting the current ride in progress adds additional possible priority rules for the owners and drivers.
Abbas further teaches “upon completion of the third ride, restoring the authorization for the driver for a remainder portion of the time interval” (“…request confirmer adds the new vehicle request to the vehicle calendar of the database. After the new vehicle request has been added to the vehicle calendar, the scheduler directs the vehicle to fulfill the request at the scheduled time…” (Abbas [0076]) and “…scheduler includes a vehicle controller to direct the vehicle to fulfill one or more vehicle requests based on the schedule of the vehicle as stored in the vehicle calendar…” (Abbas [0077])).  “Adds the new vehicle request to the vehicle calendar” in combination with “fulfill… vehicle requests based on the schedule… as stored” is equivalent to “restoring the authorization”; upon completion of the “new vehicle request”, the system then would go on to “fulfill… vehicle requests based on the schedule… as [originally] stored”, and thus “restoring the authorization” to the original scheduled operations.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Abbas with that of Doinoff, Kelly, Mahvi, and Sweeney.  Please see above (Claim 2) for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 2.  Furthermore, respecting the current ride in progress adds additional possible priority rules for the owners and drivers.
	Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view of Abbas.

	Regarding Claim 6, Doinoff, Kelly, Mahvi, Sweeney, and Abbas teach the limitations of Claim 5.
wherein the driver is presently carrying out a hired ride for a the third party when the request for the third ride is received from the owner of the vehicle, and wherein restricting the authorization for the driver does not affect said the hired ride presently carried out” (“[i]f the conflict analyzer determines that the vehicle will not be able to arrive at the intended location at by the scheduled start time, end time, or arrival buffer time for the calendar event (or within a predetermined threshold of the start time, end time, or arrival buffer time) due to, for example, the estimated travel time of the vehicle to reach the location, the conflict analyzer identifies the new vehicle request as a conflict in view of one or more previously scheduled events…” (Abbas [0066]) and “…request confirmer sends the user an adjusted arrival time for the vehicle based on a next time that the vehicle is available as determined by the scheduler in view of the vehicle schedule stored in the vehicle calendar and the analysis performed by the conflict analyzer…” (Abbas [0069]).  “Identifies the new vehicle request as a conflict” in combination with “sends the user an adjusted arrival time” is equivalent to “restricting the authorization for the driver does not affect said the hired ride presently carried out”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Abbas with that of Doinoff, Kelly, Mahvi, and Sweeney.  Please see above (Claim 2) for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 2.  Furthermore, respecting the current ride in progress adds additional possible priority rules for the owners and drivers.
Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view of Abbas.

	Regarding Claim 7, Doinoff, Kelly, Mahvi, and Sweeney teach the limitations of Claim 1.
Doinoff, Kelly, Mahvi, and Sweeney do not explicitly teach, but Abbas teaches “receiving a request for a third party ride by the one or more third parties during the time interval; and” (“…a request… by third parties”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Abbas with that of Doinoff, Kelly, Mahvi, and Sweeney.  Please see above (Claim 2) for obviousness analysis.  Abbas allows for “first user enters an amount of time in the arrival buffer field to indicate how far in advance of the start time and/or the end time the first user wants the vehicle to arrive to drive the first user to the event location and/or pick up the first user from the event location” (Abbas [0032]).  Implementing buffer window would allow for owners to more comprehensively arrange for use of their own vehicles, to ensure they would always have available vehicle access with personally comfortable buffered availability.  The rationale for combine for the subsequent limitation, taught by Abbas, is substantially similar to this limitation.
Abbas further teaches “automatically rejecting the request, based on determining that, after carrying out the third party ride, the vehicle would not be able to arrive in time to carry out the second ride” (“…conflict analyzer determines whether there is a conflict between the new vehicle request and previously scheduled vehicle requests stored in the database and the vehicle calendar… conflict analyzer compares the new vehicle request data to previously scheduled requests within a threshold time period before and/or after the start or end times of the calendar event for the new vehicle request…” (Abbas [0056])).
Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view of Abbas.

Claim 3 is cancelled.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, in view of Munroe (How Much of Fare Do Taxi Drivers Keep?” 06/28/2018).
	Regarding Claim 4, Doinoff, Kelly, Mahvi, and Sweeney teach the limitations of Claim 1.
	Doinoff, Kelly, Mahvi, and Sweeney do not explicitly teach, but Munroe teaches “allocating revenue from the hire of the vehicle by the one or more third parties to both the driver and the owner” (“[i]f you lease [taxi], you must pay a daily rate out of your incoming fares… [s]ome companies take a percentage of your fare instead of a flat-rate lease payment…” (Munroe [p. 1])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Munroe with that of Doinoff, Kelly, Mahvi, and Sweeney.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Doinoff & Kelly & Mahvi & Sweeney analysis), the four references function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract]).  These four references do not explicitly teach how to distribute operating revenue.  Munroe teaches different compensation schemes for drivers leasing/renting vehicles (Munroe [p. 1]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement a revenue sharing system onto Doinoff, Kelly, Mahvi, and Sweeney.  As Kelly’s primary objective is to “let[…] regular people rent out their cars when they're not using them”, it would be logical for there to be a profit sharing amongst the owners and those drivers renting the owners’ vehicles operating the vehicles for hire.  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view Munroe.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, in view of AmRide (“How AmRide Works”, 07/30/2017).
	Regarding Claim 8, Doinoff, Kelly, Mahvi, and Sweeney teach the limitations of Claim 1.
	Doinoff, Kelly, Mahvi, and Sweeney do not teach, but AmRide teaches “wherein the second ride has a destination that is the same as an origin point of the first ride, such that passengers of both the first ride and the second ride return to where they began” (“[w]e drive you in your car to a destination and back…” (AmRide [Personal Driver section])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from AmRide with that of Doinoff, Kelly, Mahvi, and Sweeney.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Doinoff & Kelly & Mahvi & Sweeney analysis), the four references function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract]).  These four references do not explicitly teach round-trip drivers such that owners start and finish at the same location.  AmRide teaches drivers driving owners, using owners’ vehicles, to a destination and back (AmRide [Personal Driver section]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement a round-trip system onto Doinoff, Kelly, Mahvi, and Sweeney.  AmRide “stay[s] with [owner’s] car so [owners] don’t have to worry about parking” (AmRide [Personal Driver section]).  A round-trip feature would be predictably popular among customers requesting driving services.  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view AmRide.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, in view of Narayan (US Pat. App. Pub. No. US 20180322790 A1).
	Regarding Claim 9, Doinoff, Kelly, Mahvi, and Sweeney teach the limitations of Claim 1.
	Doinoff, Kelly, Mahvi, and Sweeney do not explicitly teach, but Narayan teaches “controlling a display screen to” (“…the driver may be provided, by a display on the driver device, with additional information about the next ride on the schedule…” (Narayan [0027]) and “…server computing devices computing devices may include software and hardware modules, sequences of instructions, routines, data structures, display interfaces, and other types of structures that execute one or more server computing devices computer operations…” (Narayan [0033])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Narayan with that of Doinoff, Kelly, Mahvi, and Sweeney.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Doinoff & Kelly & Mahvi & Sweeney analysis), the four references function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract]).  These four references do not explicitly teach display interfaces for the driver operating the ride-sharing vehicle.  Narayan teaches methods for drivers to receive information regarding the third-party rider, as well as relaying real-time status information to the ride requestor (Narayan [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Narayan’s driver information interface onto Doinoff, Kelly, Mahvi, and Sweeney.  As the Narayan display interface “may receive or provide the driver with additional information about the dropoff conditions. The additional information may include a contact party to whom custody of the third party rider should be entrusted, a description of the contact party, an average speed of the ride, a distance covered by the ride, and a status indicator showing that the destination has been reached” (Narayan [0035]).  This offers comprehensive information for the driver, 
	Narayan further teaches “display a map window and a direction window for the driver; and” (“…a graphical user interface, which provides a driver with information related to upcoming rides... may further include an information box, which provides information about the next ride, including information about the amount of time before the next third party rider pickup is to occur, a map that includes an indicator showing the current location of the driver's vehicle…” (Narayan [0038], [Figure 4])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Narayan with that of Doinoff, Kelly, Mahvi, and Sweeney.  Please see above for obviousness analysis.  The rationale to combine (here for this limitation, as well as for the subsequent limitation taught by Narayan) is substantially similar as that of the previous limitation.
	Narayan further teaches “display an alert window on the map window indicating an owner ride request from the owner, a location of the owner, and estimated time for the vehicle to reach the location of the owner” (“[g]raphical user interface may further include an information box providing additional information about the new pickup request… may include a time for the pickup (or ASAP—as soon as possible), an estimated time of arrival for the driver…” (Narayan [0043], [Figure 5])).
	Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view Narayan.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doinoff, Kelly, Mahvi, Sweeney, in view of Narayan and Abbas.
	Regarding Claim 10, Doinoff, Kelly, Mahvi, and Sweeney teach the limitations of Claim 1.
controlling a display screen to” (“…the driver may be provided, by a display on the driver device, with additional information about the next ride on the schedule…” (Narayan [0027]) and “…server computing devices computing devices may include software and hardware modules, sequences of instructions, routines, data structures, display interfaces, and other types of structures that execute one or more server computing devices computer operations…” (Narayan [0033])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Narayan with that of Doinoff, Kelly, Mahvi, and Sweeney.  Please see above (Claim 9) for obviousness analysis.  The rationale to combine (here for this limitation, as well as for the subsequent limitations taught by Narayan) is substantially similar as that of Claim 9.
Narayan further teaches “display a status window for the owner, wherein the status window indicates a current location of the driver, a next scheduled ride of the owner, and an estimated arrival time for an unplanned ride; and” (“…a graphical user interface, which provides a driver with information related to upcoming rides... may further include an information box, which provides information about the next ride, including information about the amount of time before the next third party rider pickup is to occur, a map that includes an indicator showing the current location of the driver's vehicle…” (Narayan [0038], [Figure 4]), “…a graphical user interface showing an unscheduled new pickup request for a driver…” (Narayan [0042], [Figure 5]), and “[g]raphical user interface may further include an information box providing additional information about the new pickup request… may include a time for the pickup (or ASAP—as soon as possible), an estimated time of arrival for the driver…” (Narayan [0043])).
Doinoff, Kelly, Mahvi, Sweeney, and Narayan do not explicitly teach, but Abbas teaches “display a user interface on the status window to edit a ride schedule of the owner” (“…user application associated with the user devices used to generate the vehicle request displays the conflict settlement prompt(s) to alert the user(s) of conflicts between vehicles requests, changes in the arrival times of the vehicle, ridesharing options, etc. In response, the users can provide inputs to the user application to confirm or reject the conflict settlement prompts. For example, a user can reject an adjustment to the vehicle arrival time by cancelling the calendar event via the cancel button of the first example screen of FIG. 2…” (Abbas [0106], [Figure 2])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Abbas with that of Doinoff, Kelly, Mahvi, Sweeney, and Narayan.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Doinoff & Kelly & Mahvi & Sweeney & Narayan; Claim 9), the five references function together for owners renting vehicles to drivers to operate for hire (Doinoff [Abstract], Kelly, Mahvi [Abstract], Sweeney [Abstract], Narayan [Abstract]).  The five references do not explicitly teach editing ride schedule.  Abbas teaches coordinating for vehicle requests, based on the vehicle location as well as priority rules (Abbas [Abstract], [0019]).  It is within the capabilities of one skilled in the art, at time of filing, to implement a user priority system onto Doinoff, Kelly, Mahvi, Sweeney, and Narayan.  .  Abbas allows for “automatically evaluate the new event in view of previously scheduled calendar events” and “resolution of scheduling conflicts based on user inputs and/or prioritization rules” (Abbas [0019]).  Should contingencies arise, an owner would most likely prefer prioritized use of his/her own vehicle with respect to other users.  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Doinoff, Kelly, Mahvi, Sweeney, in view of Narayan and Abbas.

Response to Arguments
The following addresses all issues/comments raised in Applicant’s Remarks/Arguments, filed/received on 01/18/2021.
Objection to the Specification
Applicant’s arguments have been fully considered and are persuasive.  Examiner appreciates all corrections.  Examiner hereby withdraws Objection to the Specification.

Rejection under 35 U.S.C. 101
Applicant's arguments been fully considered but they are not persuasive.
Despite Applicant’s amendments to Claim 1, the recited limitations, as currently presented, are still not eligible subject matter under Sec. 101.  Applicant contend the newly added limitations (shown here) “provide an improvement in the function of a computer” as well as go “beyond general principles and the words “apply it” with the abstract idea” (p. 8-10):
geographically limiting, by the system, the authorization to operate the vehicle for hire by the one or more third parties during the time interval based on a location of the second ride requested by the owner
automatically accepting or rejecting a request for hire by the one or more third parties based on the geographical limitation; and
	Examiner respectfully disagrees.  These limitations remain abstract ideas, namely, “business relations” or “managing personal behavior” under “certain methods of organizing human activity”.  MPEP 2106.04(a)(2).  These limitations recite the general principles in limiting driver authorization based on certain conditions.  Under Step 2A Prong 2, there is insufficient integration, as this does not improve the function of a computer in any way, nor does it integrate the abstract idea into a practical application.  The purported improvement of “improving controlling hired rides by third parties based on 
	Please see Claim 1 (Sec. 101 Rejections) of this Office Action for more detailed analysis.

Rejection under 35 U.S.C. 103
A. Rejection of Independent Claim 1
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant has amended Claim 1, and the scope of the claim has now changed.  The newly presented Claim 1 relies on references not cited in the prior Action.  Claim 1 is rejected over Doinoff in view of Kelly, Mahvi, and Sweeney.
Please see Claim 1 of this Office Action for more detailed analysis.
B. Rejection of Dependent Claim 5
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant has amended Claim 5, and the scope of the claim has now changed.  The newly presented Claim 5 relies on references not cited in the prior Action.  Claim 5 is rejected over Doinoff, Kelly, Mahvi, Sweeney, in view of Abbas.
Please see Claim 5 of this Office Action for more detailed analysis.
C. Rejection of Dependent Claim 6
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant has amended Claim 6, and the scope of the claim has now changed.  The newly presented 
Please see Claim 6 of this Office Action for more detailed analysis.
D. Rejection of Dependent Claims 2 and 7
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant has amended Claims 2 and 7, and the scope of the claims has now changed.  The newly presented Claims 2 and 7 rely on references not cited in the prior Action.  Claims 2 and 7 are rejected over Doinoff, Kelly, Mahvi, Sweeney, in view of Abbas.
Please see Claims 2 and 7 of this Office Action for more detailed analysis.
E. Rejection of Dependent Claim 4
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant has amended Claim 4, and the scope of the claim has now changed.  The newly presented Claim 4 relies on references not cited in the prior Action.  Claim 4 is rejected over Doinoff, Kelly, Mahvi, Sweeney, in view Munroe.
Please see Claim 4 of this Office Action for more detailed analysis.
F. Rejection of Dependent Claim 8
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant has amended Claim 8, and the scope of the claim has now changed.  The newly presented Claim 8 relies on references not cited in the prior Action.  Claim 8 is rejected over Doinoff, Kelly, Mahvi, Sweeney, in view AmRide.
Please see Claim 8 of this Office Action for more detailed analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130061044 A1: System for enforcing regulatory restrictions placed on for-hire vehicles.
US 20120004942 A1: Methods for resolving scheduling conflicts resulting from newly scheduled event.
US 20130325521 A1: Methods for renting vehicles owned by different owners, while tracking the vehicle locations during use.
US 20110213629 A1: Methods for arranging car sharing amongst owners and borrowers.
US 20160026935 A1: Methods for resolving scheduling conflicts amongst multiple users vying for use of shared vehicles.
US 20080245598 A1: System and method for owners to restrict control of another person’s use of the owner’s vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                   

/JOHN P GO/Primary Examiner, Art Unit 3686